UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------x
UNITED STATES OF AMERICA :                                    AMENDED ORDER
                                                              19-CR-131-02 (PAE)
- against -                                        :

JUSTIN RIVERA                                      :

                                   Defendant. :
- - - - - - - - - - - - - - - - - - - - - - - - - - -x

Upon the application of Anna N. Sideris, Esquire, for an order directing the Metropolitan
Correction Center of New York to accept civilian clothing for Justin Rivera.

I T I S H E R E B Y O R D E R E D, that:

               1. The Metropolitan Correction Center – New York, at 150 Park Row, New York,
               New York 10007 must accept the following civilian clothing for Justin Rivera
               Register number 86815-054, for the purposes of wearing civilian clothing on trial
               days in U.S. v. Justin Rivera, 19 Cr. 131 (PAE), which commences on Wednesday,
               June 2, 2021:

                         a. Two suits (two suit jackets and two suit pants);
                         b. one pair of shoes;
                         c. two dress shirts;
                         d. two pairs of socks;
                         e. two neck ties;
                         f. one belt; and
                         g. two sweaters.

               2. Justin Rivera may substitute fresh clothing every week for as long as the trial lasts.

DATED:              New York, New York
                        June 3 , 2021




                                                  HONORABLE PAUL A. ENGELMAYER
                                                  UNITED STATES DISTRICT JUDGE
